IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHARLESTON S. WILLIAMS,                §
                                       §
       Defendant Below,                §   No. 567, 2017
       Appellant,                      §
                                       §   Court Below—Superior Court
       v.                              §   of the State of Delaware
                                       §
STATE OF DELAWARE,                     §   ID. No. N0908020419
                                       §
       Plaintiff Below,                §
       Appellee.                       §

                          Submitted: April 27, 2018
                          Decided: June 14, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                   ORDER

      This 14th day of June 2018, after careful consideration of the parties’ briefs

and the record on appeal, we conclude that the judgment below should be affirmed

on the basis of the Superior Court’s well-reasoned order dated December 4, 2017.

The Superior Court did not err in summarily dismissing the appellant’s first motion

for postconviction relief under Superior Court Criminal Rule 61. The motion was

procedurally barred and did not satisfy the pleading requirements of Rule 61(i)(5)

and 61(d)(2).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:

                               /s/ James T. Vaughn, Jr.
                                     Justice




                                 2